internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dollar_figurec dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request your letter indicates that you will operate an educational grant program called x the purpose of x is to provide selected students accepted into the y with stipends and educational advising and mentoring to enable them to take a z before starting college the recipients of the stipends will be chosen from among those who have been accepted into the y thus your program will provide access for low-income students to existing funded gap-year programs thereby enhancing students’ educational experiences to be eligible students must have been accepted to a college with a z friendly policy- ie a policy that allows the student to defer their acceptance and financial aid package until the following year they also must have applied to other z programs and have been accepted into one or more such programs covering a substantial amount of the total z cost thus your program will provide y participants access to existing z programs which are typically financially out of reach for low-income students the amount of your stipend will vary depending on the amount of aid from other z programs students with less support from other programs would receive the full stipend while students with more support from other programs would receive less than the full stipend the stipends will enable the recipients to achieve a specific educational objective and to improve or enhance their scholarly capacity and academic and professional skills in accordance with sec_4945 the amount of each student’s z stipend will vary depending on the amount of other financial support he or she receives for their z program but no individual stipend will exceed dollar_figurec recipients will be chosen from among students who have been accepted into the y thus recipients will be chosen from a pool of applicants selected under your approved grant making procedures for the y the opportunity to apply for the x will be made available to all students who have completed your b and have been accepted into your x and wish to pursue a z program between the end of high school and the start of college recently about students completing their final year of high school in the b were accepted into the y these students would all be eligible to apply for the x the primary selection criteria for the program shall include but are not limited to e acceptance into the y e acceptance into a college that will accommodate participation in a z program e acceptance into a funded z program likely to enhance the student's educational experience independence motivation academic achievement and financial need the educational advisers and your staff will generally orally make applicants to the y aware of your program and solicit applications directly from those selected to participate in the y you may enter into agreements with independent organizations that will assist you in promoting your program contacting colleges and universities with relevant information on your program designing and processing the applications and evaluating the eligibility of applicants all such consultants will be separate corporate entities that are completely unrelated to you none of the employees officers or directors of consultants will be employees officers or directors of you or disqualified persons with respect to you fixed fees paid to consultants for services provided to you will be set in accordance with standard rates for similar consulting and management services provided to other organizations your consultants will work directly with you on all major policy and program decisions you will be responsible for approving all aspects of program design promotion award selection and allocation letter catalog number 58222y as part of your selection process you may enlist either an independent selection committee composed of individuals with relevant educational expertise or authorize your staff to review and evaluate all eligible applications for recommendation to your board_of directors of award recipients any review and evaluation of applications will be conducted in accordance with the restrictions set forth below in this ruling_request scholarship consultants may identify qualified individuals to serve as panelists on the selection committee of a particular scholarship or fellowship program and may provide training sessions for the panelists in all cases your board_of directors will make the final selection of stipend recipients you will not discriminate on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin all stipends are required to be awarded on an objective and nondiscriminatory basis the exact number and amount of stipends in a given year will depend on a number of factors including the number qualifications and particular needs of the applicants and any unused stipend funds will be transferred back to you you will not award stipends to your founder creator officers board members or staff or their families or to any disqualified_person or for a purpose that is inconsistent with the purposes set forth in sec_170 of the code recipients must meet certain criteria to be eligible for grant renewal including compliance with all reporting requirements as described above you will require each recipient to be in regular contact with an educational adviser appointed by you throughout the duration of the x you will require each recipient to furnish a report of his or her accomplishments the impact of the z on his or her personal and professional development and the use of the funds received if you learn that all or any part of the funds you have awarded are being diverted from their intended purposes you will take all reasonable and appropriate steps to recover the funds and or to ensure restoration of the diverted funds to the purposes of the program this would include legal action if deemed appropriate under the circumstances you will retain complete records with respect to all stipends awarded as required by the applicable treasury regulations these records will include all information obtained by you to evaluate applicants the identification of recipients the completed application of each applicant the amount of each grant progress reports from recipients or their supervisors and any additional information that you or your scholarship consultants have obtained in the course of the grant administration process you will report all stipends awarded on an annual basis on your form_990-pf letter catalog number 58222y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
